Title: To George Washington from George Mercer, 24 April 1757
From: Mercer, George
To: Washington, George



Dear Sir
Fort Loudoun April 24th 1757.

Thursday and Friday last came to Town 148 Cherokees, with Major Lewis, and yesterday I spoke to them, as they did not chuse an Interview sooner.
Wauhatchee the Head Warriour, after I had told him among many other things, that I was sorry we had not timely Notice of their Coming, that the Governour would have ordered the necessary presents for them, but they might depend upon every thing they could want at their Return, would not receive the Wampum I offered him, as is usual, at the End of the Speech; but immediately got up, & went out of the Council in a great passion, and told the rest of the Warriours they might speak to me, if they had anything to say. This Behaviour gave me great Uneasiness, which was not a little increased, when the Swallow, after a long Silence, made the Speech which I inclose.
From this you may see what their Journey here had almost produced a Revolt of the whole Nation from our Interest, which would have been as certain, as their Return Home dissatisfied; for they are all wavering, and only wait to see how these are received. They make no secret of this, and told me the Govr knew not how to treat Indians; that the French treated them always like Children, and gave them what Goods they wanted. As to the Governour’s not having timely Notice of their Coming, it was a Lie, he had promised them 18 Months ago, if they would come here to fight for us, they should be supplied with every thing they wanted. that they had then promised they would come, and he should have had every thing ready; and had he not depended upon their Promise, and thought that a Warning, that they had wrote to him from their Nation, and

again from Col. Reade’s, which last was sufficient Notice. But they found from every Action, the Great Men of Virginia were Liars. Keerarustikee (who was here with Pearis in the Winter) told them he knew them all, that they had laid in no Goods here; that the Warriours were obliged to send them down to Williamsburg, and when they came there, they seemed surprized, that they had not been supplied at Winchester. To all this I replied in the best and warmest Terms I possibly could, and told them I was willing to give them any security they could desire, that the Presents should be here ready for them at their Return; that if they had it, they would be obliged to leave it here in my Care, it would be too heavy for them to carry to War; and I told them, they must look upon it in that Light, that I had the present in the House keeping for them ’till their Return, that all their Things might look new & clean; and urged them again to take the Wampum as a Token that I spoke nothing but the Truth. After this, the Warriour of Tallassee said, Brothers, why do you despise that Wampum? We must not measure the Warriours Present by that. for my part, I take the Will for the Deed. I look upon it in the Light he offers it, as a Token that his Heart is good towards us, and that he tells us the Truth. Because others have lied shall we not believe him? I will do it, and tho’ I am here with a small Number, I came here to fight for the Great King George; and if none of you will take his Wampum, I will do it, and I will stand by him ’till I find he lies. He tells you that yet he has not received Orders from the Govr and that perhaps he is in a Hurry, and yet has not Time to write. I believe it is so. The present will be here when we return. The Swallow then made an Apology for what he had said; and said, he had spoke his Mind thus freely, to let us know how he had been used, and he hoped it would have the desired Effect, when the Govr heard what he had said. that they should never be again disappointed. In his own part, he did not want Presents, but that it was his Promise of great Rewards from the Governour that engaged his young Men to come in, and that the Govr had now made him a Liar amongst his own Warriours: that made him angry.
From all this you see how necessary ’tis to have a proper Present immediately laid in for them. We may soon expect the Catawbas in too, who have an absolute promise of a present from

me on their Return. If these Indians go home dissatisfied, we lose the Interest of the whole Nation.
You can better suggest than I direct (did I presume to do it) what is necessary on this Occasion.
As faithfully as I promised, so faithfully did I deliver the Indentures and Valuation, not to you indeed, but to Mr Kirkpatrick, which I imagined would do as well.
Mr Heath is in a great Hurry. I have been terribly plagued with these Indians coming so dissatisfied, and have been writing since Day-break. I have the Luck of the Management of Indian Affairs. troublesome Task. You’ll please to excuse Errors and Blunders in this, and the Speech, as I was obliged to be in a Hurry with them, as well as subscribing myself Dear Sir Your most obedient and obliged humble Servt

Go. Mercer

